DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       SHANE ROSS BRALEY,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-1389

                         [February 24, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Kathleen H. Roberts, Judge; L.T. Case No.
20001544CTAXMX.

  Carey Haughwout, Public Defender, and Gary Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.